efoilogonewa01.jpg [efoilogonewa01.jpg]


Exhibit 10.2
SEPARATION AGREEMENT AND RELEASE
This Separation Agreement and Release (the “Agreement”) is entered into by
Michael H. Port (“Employee”) and Energy Focus, Inc. (“Energy Focus” or the
“Company”). Employee and Energy Focus are collectively referred to in this
Agreement as the “Parties.”
In consideration of the promises and agreements contained herein and other good
and valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, and intending to be legally bound, Energy Focus and Employee
hereby agree as follows:
1.Employee Resignation and Separation from Employment. Employee hereby tenders
his resignation (a) as Chief Financial Officer and Secretary and from all
offices of any entity that is a subsidiary of, or is otherwise related to or
affiliated with, the Company, effective as of May 29, 2018, and (b) as an
employee of the Company, effective August 15, 2018 (the “Separation Date”).
Energy Focus hereby accepts Employee’s resignation, and the parties agree that
Employee’s employment with Energy Focus will end on the Separation Date.
2.    Accrued Unused Vacation Days. Regardless of whether Employee signs this
Agreement, Employee will be paid for actual accrued unused PTO time through the
Separation Date, which the Parties estimate will be 176.83 hours and which is
equivalent to $21,677.58. Such payout will be made subject to applicable taxes
and withholdings. Energy Focus will pay Employee this amount on the first
regular paydate after the Separation Date.
3.    Severance Pay and Other Consideration. Subject to, and in consideration of
Employee’s execution and non-revocation of this Agreement, and provided that
Employee is not in material breach of any of the terms of this Agreement, Energy
Focus will provide Employee the following pay and benefits:
(a)    Energy Focus will pay Employee separation pay equal to twelve (12) months
of pay at Employee’s regular base salary of $21,250 per month. These payments
amount to a total sum of a total of $255,000, less deductions and withholdings
as required by applicable law, and will be made in equal periodic installments
corresponding to Energy Focus’s regular biweekly payroll dates (the “Severance
Pay Period”). These payments will not begin until after the Separation Date and
after the seven (7) day revocation period described below has expired without
any revocation having been made, but the first bi-weekly payment will include
make-up payments, without interest, for any bi-weekly pay periods between the
Separation Date and the first severance payment.
(b)    Employee agrees that he will not receive any bonus or cash incentive
payment for calendar year 2018.
(c)    If Employee and his dependents were enrolled in the Company’s health plan
on the Separation Date, Employee’s and such dependents’ benefits will continue
for twelve (12) months from the Separation Date under the federal law known as
COBRA for medical, dental and vision benefits; and all other benefits will cease
on the Separation Date.




32000 Aurora Road, Solon, OH
44139        •    www.energyfocus.com        •    800.327.7877



--------------------------------------------------------------------------------

efoilogonewa01.jpg [efoilogonewa01.jpg]


(d)    All outstanding and vested stock options that are vested as of the
Separation Date shall remain exercisable for one year following the Separation
Date and otherwise as provided under the applicable award agreement and plan but
in no event later than the last day of the option term. With respect to the
restricted stock units granted to Employee on February 26, 2018, 7,500 of such
units shall vest in full as of the Separation Date. With respect to Employee’s
unvested options and the remainder of his unvested restricted stock units, the
portion of any such awards that would otherwise vest within twelve (12) months
following the Separation Date shall vest and become exercisable or be settled in
shares of common stock, as applicabe, as of the Separation Date.
(e)    Within two (2) weeks after the Separation Date, Employee will file a
final expense report with all supporting documentation covering any last
expenses incurred on behalf of the Company. Thereafter, the Company will either
(i) reimburse Employee for any pending, reasonable business-related credit card
charges for which Employee has not already been reimbursed, or (ii) pay such
charge directly to the card-issuing bank. Such reimbursement will be made no
later than thirty (30) days after the final expense reimbursement request has
been submitted to the Company. Employee hereby authorizes the Company to deduct
from monies to be paid to Employee under this Agreement any balance remaining on
Employee’s Company credit card account after such (i) reimbursement or (ii)
direct payment. Only those expenses incurred by Employee prior to the Separation
Date shall be eligible for reimbursement.
(f)    Up to an aggregate of $10,000 for any executive coaching or outplacement
services provided to the Employee during the Severance Pay Period shall be paid
directly to the provider of these services upon receipt of an invoice of
services rendered.
Employee acknowledges that the payment(s) and other consideration provided in
this Section 3 are solely in exchange for the promises in this Agreement, and
that in the absence of this Agreement, Employee would not otherwise be entitled
to this consideration.
4.    No Other Payments. Other than the payments described in this Agreement,
Employee acknowledges and agrees that Employee has not earned, and is not
eligible for any other monies, bonuses or other compensation from Energy Focus;
provided, however, that Employee remains eligible to receive such benefits as
Employee may otherwise be entitled under the qualified retirement plans of
Energy Focus, subject to the terms of such plans and the applicable law. The
Parties agree that any Employer contributions or matching for any retirement
plan contributions shall cease as of the Separation Date, except that any
contributions that have accrued through the Separation Date but have not yet
been contributed to such plans shall be contributed in accordance with the plan
terms.
5.    Release.
(a)    Scope of Release. Employee, both individually and for anyone claiming on
Employee’s behalf, releases and discharges Energy Focus, Inc., its predecessors,
successors and affiliated entities, and all of their respective directors,
trustees, officers, agents, and employees (collectively, the “Released Parties”)
from liability for all claims, demands, rights, actions, causes of actions,
obligations, suits and controversies, known or unknown, (collectively, “Claims”)
arising prior to and up to and including the date Employee signs this Agreement.
This release includes, but is not limited to: (i) all Claims arising out of or
in any way related to Employee’s employment or separation from employment with
Energy Focus, including but not limited to any Claim sounding in tort or
contract (express or implied), any Claim for




32000 Aurora Road, Solon, OH
44139        •    www.energyfocus.com        •    800.327.7877



--------------------------------------------------------------------------------

efoilogonewa01.jpg [efoilogonewa01.jpg]


promissory estoppel, emotional distress, pain and suffering, punitive damages,
attorneys fees, benefits, wages or any other compensation, wrongful discharge,
any violation of public policy, any Claim of discrimination, harassment or
retaliation on any basis including, but not limited to age, race, religion, sex,
national origin or disability, whether arising under common law or under any
federal, state or local law, including, but not limited to, Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act (including as
amended by the Older Workers Benefit Protection Act), Ohio Revised Code chapters
4111, 4112, and 4113, the Americans with Disabilities Act, the Family and
Medical Leave Act, the New York Executive Law, the New York State Human Rights
Law, the New York City Human Rights Law, the New York Labor Law, the New York
Equal Pay Law, the New York Civil Rights Law, the New York Rights of Persons
With Disabilities Law, the New York Equal Rights Law, the New York City
Administrative Code, and any other law relating to employment, and any Claims
growing out of any legal restriction on an employer’s right to discharge its
employees; and (ii) any and all Claims of any sort arising from events or
circumstances occurring prior to and up to and including the date of Employee
signs this Agreement.
(b)     Limitation.
(i)    The foregoing release does not waive rights or claims that may arise
after the date this Agreement is executed or that cannot be waived as a matter
of law. The foregoing release does not waive any rights that Employee may have
to continue health or other benefits at Employee’s expense, pursuant to COBRA or
applicable state law. Nothing in any part of this Agreement is intended to, or
shall, interfere with Employee’s right to file or otherwise participate in a
charge, investigation, or proceeding conducted by the Equal Employment
Opportunity Commission or other federal, state, or local government agency.
(ii)    Employee shall not, however, be entitled to any relief, recovery, or
monies in connection with any such matter brought against any of the Released
Parties, regardless of who filed or initiated any such charge, investigation, or
proceeding. Employee agrees that Employee will neither seek nor accept, from any
source whatsoever, any further benefit, payment, or other consideration relating
to any rights or Claims that have been released in this Agreement. The
prohibitions on further recovery in this paragraph 5(b)(ii) shall not apply to
any monetary award from a government-administered whistleblower award program
for providing information directly to a government agency.
6.    Will Not Seek Re-Employment. Employee understands and agrees that the
employment relationship with Energy Focus will end as of the Separation Date,
and Employee agrees not to seek re‑employment with Energy Focus at any time in
the future. If Employee should become re-employed by Energy Focus in the future,
this section shall be sufficient grounds to terminate such employment.
7.    Return of Property. Employee will be provided with access to all files and
systems that are provided to Energy Focus’s Controller until the Separation
Date. Employee acknowledges that before the Separation Date, or within two days
thereafter, Employee will return to Energy Focus any and all Energy Focus
property in Employee’s possession. Such property includes, but is not limited to
Energy Focus keys, credit cards, records, files, lists and/or any other
materials prepared by Employee or any other Energy Focus employee which relate
in any way to Energy Focus. Employee shall also, by the same deadline, provide
to the Chief Executive Officer a list of passwords or access codes to Employee’s
work computer and any internal systems or external subscriptions paid for by
Energy Focus to which Employee has password-restricted access.




32000 Aurora Road, Solon, OH
44139        •    www.energyfocus.com        •    800.327.7877



--------------------------------------------------------------------------------

efoilogonewa01.jpg [efoilogonewa01.jpg]


8.    No Admission of Liability. The Parties agree that: (a) this Agreement is a
means of amicably resolving any differences relating to Employee’s employment
and separation from employment; (b) this Agreement is not intended to be, and
should not be construed as, an admission of liability on the part of Energy
Focus or Employee; and (c) this Agreement was proposed and entered into solely
for the purpose of amicably resolving all issues arising out of Employee’s
employment and separation from employment.
9.    Nondisclosure of the Company’s Confidential Information.
(a)    Definitions.
(i)    “Company Business” is the development, production and sale of commercial
lighting products.
(ii)    “Confidential Information” shall mean nonpublic information or material
(1) that is proprietary to the Company or its customers, is confidential, or is
a trade secret, regardless of whether it is specifically designated or labeled
as confidential by and of the Company, or (2) that Employee creates, discovers,
develops in whole or in part, or of which Employee obtains knowledge of or
access to, as a result of Employee’s relationship with the Company. Confidential
Information generally includes, but is not limited to, designs, works of
authorship, mask works, formulas, ideas, concepts, techniques, inventions,
devices, improvements, know-how, methods, processes, drawings, specifications,
models, data, documentation, diagrams, flow charts, research, developments,
procedures, software in various stages of development, source code, object code,
marketing techniques and materials, business, marketing, development and product
plans, financial information, customer information, strategic information, and
other confidential business or technical information. Confidential Information
does not include information which (x) is or becomes publicly available (other
than by disclosure or other wrongful act by the Employee), or (y) was known to
the Employee before the Employee began employment with the Company.
(b)    Obligation to Protect Confidential Information. Employee recognizes and
acknowledges that Confidential Information includes valuable, special and unique
assets of the Company. Subject to the exceptions described below, (i) Employee
shall forever protect and maintain the confidentiality of Confidential
Information; and (ii) Employee shall never, directly or indirectly, use,
publish, post, copy, duplicate, or disclose Confidential Information, or
encourage, aid, or abet such activity, except as required in the course of
Employee’s job duties at the Company and, then only to individuals who have a
need to know based on such individual’s job responsibilities at the Company.
(c)    Exceptions to Section 9(b). The restrictions in Section 9(b) do not apply
to any of the following situations, so long as the Employee takes all reasonable
steps to ensure that the scope of disclosure does not exceed the permitted scope
and that such disclosure does not extend beyond the parameters of what is
permitted:
(i)    Employee may respond to a lawful and valid subpoena or other legal
process or court order that seeks the disclosure of Confidential Information
but: (1) shall give the Company’s Chief Executive Officer or Chief Financial
Officer the earliest possible notice of the receipt thereof; (2) shall, as much
in advance of the return date as possible, make available to the Company’s Chief
Executive Officer or Chief Financial Officer the documents and other information
sought; and (3) shall assist the Company’s legal counsel, at the Company’s
expense, in resisting or otherwise responding to such subpoena or process.




32000 Aurora Road, Solon, OH
44139        •    www.energyfocus.com        •    800.327.7877



--------------------------------------------------------------------------------

efoilogonewa01.jpg [efoilogonewa01.jpg]


(ii)    Employee may disclose Confidential Information to a government agency as
part of a report, complaint, or investigation without providing notice to the
Company.
(iii)    Employee shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that is
made (1) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (2) solely for the purpose of
reporting or investigating a suspected violation of law. In addition, Employee
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret that is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Furthermore, in the event Employee files a lawsuit for retaliation
by the Company for reporting a suspected violation of law, Employee may disclose
the trade secret to Employee’s attorney and use the trade secret information in
the court proceeding, if Employee files any document containing the trade secret
under seal and does not disclose the trade secret, except pursuant to court
order.
10.    Non-Disparagement.
(a)    Employee will not make any statements or disclose any untrue information
concerning Energy Focus, its directors, officers, management, staff, employees,
representatives, or agents (collectively, “Energy Focus or its management”),
which are likely to disparage Energy Focus or its management, which are likely
to damage the reputation or business prospects of Energy Focus or its
management, or which are likely to interfere in any way with the business
relations Energy Focus has with its customers (including potential customers),
suppliers, vendors, employees, investors, or shareholders. Energy Focus
acknowledges that nothing in this Paragraph shall limit Employee from testifying
in or otherwise cooperating with any federal, state, or civil action,
investigation or inquiry.
(b)    Energy Focus’s executive officers and directors will not make any
statements or disclose any untrue information concerning Employee, which are
likely to disparage or damage the Employee’s reputation or stature in the
business community. Employee acknowledges that nothing in this Paragraph shall
limit Energy Focus or any of its employees or directors from testifying in or
otherwise cooperating with any federal, state, or civil action, investigation or
inquiry; or from releasing truthful information or making truthful statements.
11.    Non-Solicitation. Employee agrees that, for a period of one (1) year
after the Separation Date, Employee will not personally, and will not instruct
or directly or indirectly assist any other individual or entity to, persuade or
encourage, or attempt to persuade or encourage, (a) any producer, manufacturer,
licensor, supplier, vendor or any other person providing goods or services to
Energy Focus not to conduct business with Energy Focus or to reduce the amount
of business it conducts with Energy Focus; (b) any customer or potential
customer not to conduct business with Energy Focus or to reduce the amount of
business it conducts with Energy Focus; or (c) any employee of Energy Focus to
leave Energy Focus’s employ. For the purposes hereof, “customer” shall include
any prospective customer to whom Energy Focus made a presentation (or similar
offering of services) within a period of ninety (90) days immediately preceding
the Separation Date. These restrictions shall be in addition to the restrictions
described in the Confidentiality Agreement, including but not limited to
Sections G and H, which remain in full force and effect.
12.    Non-Competition.




32000 Aurora Road, Solon, OH
44139        •    www.energyfocus.com        •    800.327.7877



--------------------------------------------------------------------------------

efoilogonewa01.jpg [efoilogonewa01.jpg]


(a)    For a period of one (1) year after the Separation Date, Employee shall
not: (i) directly or indirectly act in concert or conspire with any person
employed by the Company in order to engage in or prepare to engage in or to have
a financial or other interest in any business or any activity that he knows (or
reasonably should have known) to be directly competitive either with Company
Business as then being carried on or with any business, activity, product or
service which was under active development while Employee was employed by the
Company if such development was actively pursued or considered during the two
(2) year period preceding the Separation Date; or (ii) serve as an employee,
agent, partner, shareholder, director, or consultant for, or in any other
capacity participate, engage, or have a financial or other interest in any
business or any activity that he knows (or reasonably should have known) to be
directly competitive either with the Company Business as then being carried on
or with any business, activity, product or service which was under active
development while Employee was employed by the Company if such development was
actively pursued or considered during the two (2) year period preceding the
Separation Date (provided, however, that notwithstanding anything to the
contrary contained in this Agreement, Employee may own up to two percent (2%) of
the outstanding shares of the capital stock of a company whose securities are
registered under Section 12 of the Securities Exchange Act of 1934).
(b)    In the event Employee violates any provision of this Section 12 as to
which there is a specific time period during which he is prohibited from taking
certain actions or from engaging in certain activities as set forth in such
provision, such violation shall toll the running of such time period from the
date of such violation until such violation shall cease. The foregoing shall in
no way limit the Company’s rights under Section 15 of this Agreement.
(c)    Employee has carefully considered the nature and extent of the
restrictions upon him and the rights and remedies conferred upon the Company
under this Section 12 and this Agreement, and hereby acknowledges and agrees
that the same are reasonable in time and territory, are designed to eliminate
competition which otherwise would be unfair to the Company, do not stifle the
inherent skill and experience of Employee, would not operate as a bar to
Employee’s sole means of support, are fully required to protect the legitimate
interests of the Company and do not confer a benefit upon the Company
disproportionate to the detriment to Employee. Employee further acknowledges
that his obligations in this Section 12 are made in consideration of, and are
adequately supported by the payments by the Company to Employee described
herein.
13.    Disclosure. From the date of this Agreement through the end of the
applicable restricted period, Employee will communicate the contents of Sections
9, 10, 11 and 12 of this Agreement to any person, firm, association, or
corporation which he intends to be employed by, associated in business with, or
represent.
14.    Attorney’s Fees. Both parties agree to bear their own attorney’s fees and
related expenses, if any, in connection with this matter.
15.    Choice of Law and Availability of Injunctive Relief. This Agreement shall
in all respects be interpreted, enforced under, and governed by the laws of the
State of Ohio. Notwithstanding the choice or conflict of law rules of any court
or competent jurisdiction, the laws of the State of Ohio should be used to
interpret and enforce this Agreement. Any litigated dispute over this Agreement
or any of the matters addressed in this Agreement shall be brought and
maintained solely in the Court of Common Pleas for Cuyahoga County, Ohio or in
the United States District Court for the Northern District of Ohio. In addition,
in connection with any such court action, Employee acknowledges and agrees that
the remedy at law




32000 Aurora Road, Solon, OH
44139        •    www.energyfocus.com        •    800.327.7877



--------------------------------------------------------------------------------

efoilogonewa01.jpg [efoilogonewa01.jpg]


available to the Company for breach by Executive of any of his obligations under
Sections 9, 10, 11 and 12 of this Agreement would be inadequate and that damages
flowing from such a breach would not readily be susceptible to being measured in
monetary terms. Accordingly, Employee acknowledges, consents and agrees that, in
addition to any other rights or remedies which the Company may have at law, in
equity or under this Agreement, the Company shall be entitled to immediate
injunctive relief and may obtain a temporary order restraining any threatened or
further breach of any provisions in Sections 9, 10, 11 and 12 of this Agreement,
without the necessity of proof of actual damage.
16.    Modifications. No provisions of this Agreement may be modified, amended,
or terminated, except in a writing signed by Employee and by the Chief Executive
Officer of Energy Focus.
17.    Entire Agreement. The only pay, benefit or other consideration for
signing this Agreement is described herein. In exchange for signing this
Agreement, Employee is being provided consideration to which Employee would not
otherwise be entitled. This Agreement constitutes the complete and final
agreement between the Parties, and supersedes any and all prior representations
or agreements, whether written or oral; except that the Agreement of
Confidentiality (or Agreement of Confidentiality with Non-Compete) previously
signed by Employee related to employment and the agreements evidencing equity
awards that have vested as of the date hereof or will vest on the Separation
Date remain in full force and effect. No other representations, promises or
agreements of any kind have been made by any person or entity to induce Employee
to sign this Agreement. Notwithstanding the foregoing, this Agreement will not
affect Employee’s rights to indemnification or defense as a former officer and
employee of Energy Focus or any of its affiliates under any articles of
incorporation, codes of regulations, other charter documents, insurance
policies, or other laws to the extent any are applicable.
18.    Cooperation. After the Separation Date, Employee agrees to cooperate with
the Company, including its representatives and attorneys, to provide information
or testimony that may relate to the Company or to matters within the Employee’s
knowledge, if called upon by the Company to do so, for purposes related to any
lawsuits, proceedings, administrative actions, public filings, or to provide
other factual information in preparation or anticipation of any such matter, or
to assist with other internal or external Company matters. Employee shall not
receive compensation for providing such cooperation, but if such cooperation is
requested by the Company, Employee shall be entitled to reimbursement from the
Company for reasonable out-of-pocket expenses that are necessarily and
reasonably incurred as a result of providing such cooperation, including for
example, airfare, hotel, and related travel expenses, if travel is requested. If
Employee is asked by any person other than the Company (or its representatives
or attorneys) to provide information or testimony related to any matter
connected to his employment or the Company, Employee agrees to provide advance
notice to the Company and to take all reasonable steps to ensure that the
Company has an opportunity to respond and/or to participate in such proceedings,
except that Employee need not provide advance notice to the Company before
participating in any whistleblower investigation/proceeding before a government
agency. If Employee is providing testimony for any reason whatsoever, Employee
agrees that he shall give only truthful testimony and shall provide only
truthful information, to the best of his knowledge.
19.    Severability. If for any reason any term or provision set forth herein,
or part thereof, containing a restriction on Employee’s activities after the
Separation Date is invalid or unenforceable because it is held to cover an area
or to be for a length of time or otherwise have a scope that is unreasonable or
is otherwise construed to be too broad, such term or provision, or part thereof,
shall be reformed and/or modified to




32000 Aurora Road, Solon, OH
44139        •    www.energyfocus.com        •    800.327.7877



--------------------------------------------------------------------------------

efoilogonewa01.jpg [efoilogonewa01.jpg]


provide for a restriction having the maximum enforceable area, time period
and/or other scope (not greater than those contained herein) as shall be valid
and enforceable under applicable law. Otherwise, if any part, term, or provision
of this Agreement be determined by any court of competent jurisdiction to be
illegal, invalid or unenforceable, the validity of the remaining parts, terms or
provisions shall not be affected thereby and the illegal, invalid, or
unenforceable part, term, or provision shall be deemed not to be a part of this
Agreement; except, however, that if any portion of the Release in Section 5 is
determined by a judicial order invalid or unenforceable, then the Company shall
have seven days to decide whether (a) to invalidate this entire Agreement, in
which case the entire Agreement will be void and Employee will have to pay back
all money that he already received under Section 3(a) of this Agreement; or (b)
to waive its right to invalidate the Agreement and instead, to keep the
Agreement valid and fully enforceable, subject to the changes needed to remove
or modify the portion of the Release that was judicially determined to be
invalid or unenforceable.
20.    Time to Consider/Advised To Consult Counsel. Employee is being given a
period of at least twenty-one (21) calendar days to consider the terms and
conditions of this Agreement before executing it. The Parties agree that any
modifications made to this Agreement, material or otherwise, will not restart
and/or affect the running of this 21 day period. Employee is advised to consult
with an attorney of Employee’s choice prior to executing this Agreement.
Employee acknowledges that Employee has carefully read this Agreement,
understands the content and effect of this Agreement, and intends to be bound by
it.
21.    Time to Revoke/Effective Date. This Agreement shall become effective
seven (7) days after Employee has signed it. Prior to the expiration of the
7-day period, Employee has the right to revoke this Agreement by delivering
written notice of cancellation to the Chairman, Chief Executive Officer and
President, Energy Focus, Inc., 32000 Aurora Road, Suite B, Solon, Ohio 44139, in
a manner such that the revocation is received before the 7-day period ends. If
Employee does not revoke this Agreement with the 7-day revocation period, this
Agreement shall become effective upon the expiration of the revocation period.
22.    Other Representations. Employee represents and warrants that (a) if
Employee has incurred any workplace injury at Energy Focus, Employee has
previously reported such injury in writing, and Employee is unaware of any facts
that could give rise to any workers compensation claim that has not already been
filed, (b) Employee has reported, and has been paid for, all time worked through
the date Employee signed this Agreement, with the possible exception of time
worked during the last pay period and through the Separation Date, which may not
yet have been paid but will be paid to Employee as described above, and (c)
Employee has been provided all leave that Employee requested, and Employee is
unaware of any facts that would give rise to any claim under the Family Medical
Leave Act or any other state or local leave law. If Employee disagrees with any
of the representations in this section, Employee has fully explained all
applicable details in writing next to Employee’s signature at the end of this
Agreement, attaching additional pages if necessary.
23.    Counterparts. This Agreement may be executed in counterparts, all of
which taken together shall constitute an instrument enforceable and binding upon
the undersigned parties.
EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS THE CONTENT AND CONSEQUENCES OF SIGNING THIS AGREEMENT.




32000 Aurora Road, Solon, OH
44139        •    www.energyfocus.com        •    800.327.7877



--------------------------------------------------------------------------------

efoilogonewa01.jpg [efoilogonewa01.jpg]


EMPLOYEE FURTHER ACKNOWLEDGES THAT EMPLOYEE EXECUTES THIS AGREEMENT KNOWINGLY
AND VOLUNTARILY WITH THE INTENT TO BE LEGALLY BOUND BY IT.
Having agreed to the foregoing terms of this Agreement, the Parties have
executed it on the date indicated below.
ENERGY FOCUS, INC.
EMPLOYEE



By: /s/ Theodore L. Tewksbury III            /s/ Michael H. Port                
Name: Theodore L. Tewksbury III            Signature
    
Chairman, Chief Executive Officer and President    Michael H.
Port                
Title                             Print Name


May 22, 2018                        June 4, 2018                    
Date                            Date




32000 Aurora Road, Solon, OH
44139        •    www.energyfocus.com        •    800.327.7877

